12 So.3d 280 (2009)
David DUBOIS, Appellant,
v.
Miguel LEON and Aida Leon, Appellees.
No. 5D08-1474.
District Court of Appeal of Florida, Fifth District.
May 29, 2009.
*281 Robert J. Wheelock, Eric Lee Bensen, and Michael B. Jones, of The Wheelock Law Firm, LLC, Orlando, for Appellant.
Gary S. Israel of Gary S. Israel, P.A., Orlando, for Appellees.
SAWAYA, J.
We reverse the nonfinal order awarding temporary custody of the minor child of David Dubois, the natural father, to the maternal grandparents because it is apparent from the face of the order that the trial court erroneously applied the best interests standard, rather than the applicable clear and convincing standard, when reviewing the evidence. See § 751.05(3), Fla. Stat. (2008) ("If one of the minor child's parents objects to the granting of temporary custody to the petitioner, the court shall grant the petition only upon a finding, by clear and convincing evidence, that the child's parent or parents are unfit to provide the care and control of the child. In determining that a parent is unfit, the court must find that the parent has abused, abandoned, or neglected the child, as defined in chapter 39."). Accordingly, we reverse the temporary custody order and remand for reconsideration under the appropriate standard.
REVERSED and REMANDED for further proceedings.
GRIFFIN and EVANDER, JJ., concur.